Citation Nr: 0304552	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-17 700	)	DATE
	)
	)                         ]

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals, abscess 
of the liver.

3.  Entitlement to a rating in excess of 20 percent for 
arthritis of the lumbar spine.  

4.  Entitlement to a rating in excess of 20 percent for left 
(major) shoulder disorder.  

5.  Entitlement to a rating in excess of 10 percent for left 
ankle disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.


FINDINGS OF FACT


1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  Hepatitis C was first clinically indicated many years 
after discharge from active duty, and there is no competent 
medical evidence linking it to any incident of service or to 
a service-connected disability.  

3.  Hepatic abscess of the liver, and and residual thereof, 
was first clinically indicated many years after discharge 
from active duty, and there is no competent medical evidence 
linking it to any incident of service. 

4.  There is no competent or probative evidence in the record 
which tends to show that either hepatis C or abscess of liver 
was caused by exposure to Agent Orange or other herbicides in 
service.  

5.  The veteran's lumbar spine disorder with traumatic 
arthritis is productive of no more than moderate impairment, 
with no additional functional loss due to pain or other 
pathology.

6.  The veteran is left-handed, and his left shoulder 
disorder is manifested primarily by painful motion with 
limitation of motion of the arm to midway between the side of 
the body and shoulder level; limitation of motion of the arm 
to 25 degrees from the side of the body is not shown by the 
record.

7.  The competent and probative evidence demonstrates that 
the veteran's left ankle disability is manifested by full 
range of motion, and subjective complaints of pain in the 
left ankle, but not by marked limitation of motion in the 
left ankle or by additional functional loss due to pain or 
other symptoms


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service, 
and is not due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).  

2.  Residuals of abscess of the liver were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. § 
3.303.

3.  The criteria for an evaluation in excess of 20 percent 
for a low spine disorder with traumatic arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5292, 5295 (2002).

4.  The schedular criteria for a 30 percent rating for left 
(major) shoulder disorder have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5201 (2002).  

5.  The criteria for an evaluation in excess of 20 percent 
for a left ankle disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases, which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, supplemental 
statement of the case, and associated correspondence issued 
since the veteran filed his claims, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claims.  The veteran was 
advised that if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.  
Additionally, the veteran was advised of the specific VCAA 
requirements in correspondence dated in June 2001.  The RO 
also advised the veteran of the evidence obtained and 
considered in deciding his claim in the statements of the 
case issued in July 1999 and July 2002.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

The service medical records are negative for any complaints, 
treatment, or diagnosis referable to liver trouble, such as 
hepatic abscess or hepatitis C.  The records show that the 
veteran strained his back and sprained his left ankle.  The 
left ankle was not fractured.  He also sustained a rotator 
cuff injury to the left shoulder.  

The veteran was accorded a VA orthopedic examination in April 
1969.  During the course of the clinical evaluation, the 
examiner noted that the veteran is left-handed.  The reported 
diagnoses were residuals of rotator cuff injury of the left 
shoulder, healed contusion of the lumbar spine, and residuals 
of sprain of the left ankle, with no fracture found.  

VA outpatient treatment records dated from August 1993 to 
August 1994 show that the veteran was seen with complaints of 
low back pain.  

The veteran was accorded a VA spine examination in January 
1995.  He walked slowly, but without an abnormal gait.  He 
was able to dress and undress without difficulty.  There was 
no evidence of paraspinous spasm.  Pain was felt on all 
movements of the lumbosacral spine.  The diagnosis was 
degenerative joint disease of the lumbosacral spine, 
moderately disabling.  

The veteran was accorded a VA spine examination in May 1996.  
He complained of low back pain.  The musculature of the back 
appeared normal.  There was limitation of the lumbosacral 
spine, forward flexion was to 80 degrees, backward extension 
was to 25 degrees, and left and right lateral flexion was to 
30 degrees.  There was objective evidence of pain on motion.  
The diagnosis was degenerative joint disease of the 
lumbosacral spine.  

The veteran underwent a VA joints examination in May 1996.  
He complained of left shoulder and left ankle pain.  The 
examiner noted him to be left-handed.  There was no evidence 
of swelling or deformity of the left shoulder or left ankle.  
Both the left shoulder and left ankle showed full range of 
motion.  There was some discomfort in the left shoulder upon 
internal and external rotation.  The diagnoses were 
degenerative joint disease, left shoulder, and no evidence of 
degenerative changes, left ankle.  

Private medical records dated in April 1998 show that the 
veteran was hospitalized for a right hepatic abscess.  The 
etiology of the abscess was noted to be unknown.  He was 
discharged in May 1998.  He was hospitalized again in 
September 1998 for liver abscess. 

A VA spine examination was performed in February 1999.  The 
veteran complained of pain, weakness, and stiffness.  The 
pain was continuous.  Ranges of motion were as follows: 
forward flexion was to 70 degrees, extension was to 15 
degrees, right and left lateral flexion was to 15 degrees, 
right rotation was to 25 degrees, and left rotation was to 25 
degrees.  Objective evidence of pain was noted at 70 degrees, 
and there was muscle spasm upon the straight leg raising 
test.  The diagnosis was spurring of L4 of the lumbosacral 
spine, with limited range of motion.  

The veteran was accorded a VA joints examination in February 
1999.  He complained of pain in the left shoulder and severe 
limitation of motion.  He said he experienced pain in the 
left ankle when he walked.  The pain was described as low 
grade, but continuous.  It was noted by the examiner that the 
veteran is left-handed.  Pain was indicated in the left 
shoulder with abduction and forward flexion greater than 
125 degrees.  He was unable to raise his left arm over 
shoulder level, which caused difficulty in getting dressed.  
The left ankle was productive of a full range of motion with 
no pain.  The diagnosis was osteoarthritis of the left 
shoulder with pain and limited motion.  

VA outpatient treatment records dated from February 1999 to 
May 2000 include hepatitis C and liver abscess as active 
problems for the veteran.  In February 1999 the veteran 
complained of abdominal pain since his September 1998 
abscess.  

VA outpatient treatment records dated in June 2001 indicate 
that he had sustained an injury to his lower back during that 
month.  He was provided pain medication.  

VA outpatient treatment records dated from March to June 2002 
continue to show hepatitis C and abscess liver as problems 
for the veteran.  

A.  Service connection for hepatitis C
and residuals hepatic liver abscess

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred or aggravated 
in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Secondary service connection may also be warranted for a non- 
service-connected disability when that condition is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran is seeking service connection for hepatitis C.  
He has advanced two separate theories in support of his 
claim.  First, he essentially contends that his hepatitis C 
developed as result of exposure to herbicides.  Second, he 
contends that the disorder developed secondary to his 
service-connected diabetes mellitus.  

The veteran contends his hepatitis C and hepatic abscess are 
the result of exposure to Agent Orange while in service.  The 
specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  Those regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents.  The specified diseases which have been 
listed therein are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
Court's holding in McCartt, supra).  These statutory 
provisions became effective on the date of enactment, 
December 27, 2001.  As the new provision is liberalizing, it 
is applicable to the issues on appeal.  See Karnas, supra, 1 
Vet. App. at 312-13.




Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam.  However, to date the medical evidence indicates 
that he has been diagnosed with hepatitis C and abscess of 
the liver, which are not presumptive diseases as enumerated 
by the Secretary pursuant to the statute.

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).


Thus, in this respect, the veteran has failed to establish 
entitlement to service connection for his claimed hepatitis C 
and abscess of the liver, as a result of herbicide exposure.  
We have considered application of the benefit-of-the-doubt 
doctrine with respect to this claim, but the Board finds that 
there is no approximate balance of negative and positive 
evidence such as to warrant its application.  There is an 
overwhelming lack of support in the medical evidence in favor 
of the veteran's claim, either under the statutory 
presumption or on a direct etiological nexus to service.

With respect to his contention of secondary service 
connection, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  There is no medical 
opinion or medical evidence on file which either links his 
claimed disability to service or to his service-connected 
diabetes mellitus.  

Although the veteran may sincerely believe that his hepatitis 
C is related to his diabetes mellitus, it is now well 
established in the law that the veteran, as a layperson, is 
not qualified to render medical opinions regarding diagnoses 
or etiology of medical disorders, and his opinion is entitled 
to no weight or probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Thus, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's claimed hepatitis C is associated in any way with 
his service-connected diabetes mellitus.  

With respect to the issue of entitlement to service 
connection for abscess of liver, and residuals thereof, the 
record contains no reference to abscess of the liver in 
service, and there are no post-service medical records 
reflecting the presence of any disease of this nature until 
1998.  This is approximately 30 years after the veteran's 
discharge from active duty, and far too remote in time to be 
directly attributed to active duty in the absence of any 
competent opinion to the contrary.  There is no competent 
evidence linking abscess of the liver to active duty, nor has 
the veteran identified any competent source for an opinion 
linking the disease to service or any incident thereof.  
Under these circumstances, it is the Board's conclusion that 
a basis upon which to establish service connection for 
residuals, abscess of the liver is not presented.  The 
preponderance of the evidence is against the claim in this 
regard, and service connection must be denied.

B.  Rating in excess of 20 percent for arthritis, lumbar 
spine

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2002) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.




Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation; a 10 percent evaluation shall be established 
for X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  Note (1) of DC 5003 states 
that the 20 and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, DC 5003.

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts 
v. Brown, 5 Vet. App. 532 (1993) (en banc).  However, the 
rationale for selecting a specific diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The veteran's service-connected low back disability is 
currently rated as 20 percent disabling under DCs 5010-5292.  
See 38 C.F.R. § 4.71a.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation and severe 
limitation of motion warrants a 40 percent evaluation, under 
DC 5292.  As noted above, traumatic arthritis confirmed by X-
ray studies may be rated based on pain with limitation of 
motion, under DCs 5010, 5003.

The Court of Appeals for Veterans Claims has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based upon 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 
(1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating criteria pertaining to lumbosacral 
strain (discussed above), the relevant evidence is as 
follows.  In January 1995, pain was felt on all movements of 
the lumbosacral spine.  During a May 1996 VA orthopedic 
examination, the veteran was noted as having 80 degrees of 
forward flexion, 25 degrees of backward extension, and 30 
degrees of lateral bending.  During a February 1999 VA spine 
examination, it was noted that he had 70 degrees of forward 
flexion, 15 degrees of lateral flexion.  In sum, none of the 
aforementioned evidence shows that the veteran has a severe 
lumbosacral strain.  There is no evidence of marked 
limitation of forward bending; rather, the most recent 
evidence suggests that the veteran's forward flexion (i.e. 
forward bending) was to 70 degrees.  

In addition, there is no evidence which shows a listing of 
the whole spine to the opposite side, or a positive 
Goldthwaite's sign.  Further, there is no evidence showing 
that the veteran has abnormal mobility on forced motion.  As 
such, the criteria for a higher rating, to 40 percent, under 
Diagnostic Code 5295 are not met.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (Board may only consider those 
factors included in the rating criteria provided by 
regulations for rating that disability).

With regard to the rating criteria for intervertebral disc 
syndrome, DC 5293, this code is not applicable in the absence 
of objective evidence of disc disease.  

With regard to the rating criteria for arthritis and 
limitation of motion, the most recent examination revealed 70 
degrees of forward flexion, 15 degrees of extension, and 15 
degrees of lateral flexion.  Considering the veteran's 
symptomatology on examination, the disability picture 
reflects moderate impairment. 


The criteria for a rating greater than 20 percent under 
Diagnostic Codes 5003, 5010, 5292 (pertaining to arthritis 
and limitation of motion) are also not met as degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
As discussed in detail above, recent medical evidence shows 
that the veteran's range of motion of the low back is no more 
than moderately restricted.  See February 1999 VA examination 
report.  With due consideration of the veteran's expression 
of pain during the course of the study, as well as his 
increased fatigability and incoordination, the VA examiner 
specifically addressed the pertinent rating criteria of DCs 
5003, 5010, 5292.  Despite the veteran's assertions to the 
contrary, there is no objective evidence that pain on use or 
during flare-ups results in more than moderate limitation of 
motion of the low back, and thus an evaluation higher than 
the current 20 percent rating may not be assigned under 
DCs 5003, 5010, 5292.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board, in reaching the conclusions above, has considered 
the veteran's written statements.  In this regard, it is 
acknowledged that the veteran has reported very limited range 
of motion of the lumbar spine, which, he says, result in 
debilitating functional impairment.  However, while a lay 
witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his belief as to 
its current severity is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, may 
provide evidence regarding medical knowledge.  See Bostain v. 
West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492, (1992); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  The Board concludes that the preponderance of the 
evidence is against the claim for a higher evaluation.

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability. Under Diagnostic Code 5003-5010, arthritis is to 
be rated according to limitation of motion of the body part 
affected. In this case, the disability at issue is already 
rated based on DC 5292 for limitation of motion.  DC 5295 
also specifically considers limitation of forward bending, 
loss of lateral motion.  Finally, DC 5293, which does not 
expressly refer to limitation of motion, has been held to 
involve limitation of range of motion.  VAOPGCPREC 36-97 
(Dec. 12, 1997).  Since a separate rating must be based upon 
additional disability, to assign a separate rating for the 
veteran's low back disorders would violate the regulations 
prohibiting the pyramiding of various diagnoses of the same 
disability.  38 C.F.R. § 4.14; see VAOGCPREC 23-97; see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (separate 
rating may be granted for a "distinct and separate" 
disability "when none of the symptomatology . . . is 
duplicative . . . or overlapping.").

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule. 38 C.F.R. 
§ 4.3.

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization, but merely intermittent outpatient 
treatment.  Moreover, with regard to impairment of 
employment, the Board notes that entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities (TDIU) was established in a 
February 2001 rating decision, effective from June 2000.

It is acknowledged that his service-connected low back 
disability may well cause some impairment in his daily 
activities and may prevent him from working in a job that is 
physically demanding; however, there is nothing to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
low back disabilities.  In any event, the Board, in the first 
instance, may not assign an extraschedular rating.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  However this does not preclude 
the Board from concluding, on its own, or concurring with the 
RO, that a claim does not meet the criteria for submission 
pursuant to the regulation.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); VAOPGCPREC 6-96.  The RO declined to refer 
this case for extraschedular evaluation, as noted in the July 
1999 statement of the case.  For the reasons described above, 
the Board concurs with that decision.

C.  Rating in excess of 20 percent for left shoulder disorder

Under Diagnostic Code 5201, limitation of motion of the arm 
to 25 degrees from the side is rated as 40 percent disabling 
for the dominant (major) arm, and 30 percent for the other 
(minor) arm.  Arm limitation of motion to midway between side 
and shoulder level is rated as 30 percent disabling for the 
major arm and 20 percent for the minor arm.  Limitation of 
motion at shoulder level is rated as 20 percent disabling for 
either arm. 

The Board notes that the RO has identified the veteran's 
service-connected left shoulder as his minor extremity in its 
ratings, when in fact the record reflects that it is his 
major extremity, i.e., he is left-handed.  This point was 
also identified by the veteran's representative in the 
Informal Brief filed in January 2003.  In this regard, the 
Board will consider the left shoulder as the major extremity 
pursuant to the above criteria.  We note that, in previous 
rating actions, when the veteran was rated at zero percent 
for his shoulder, the identity of the major extremity was of 
no consequence, and that it becomes important only when the 
level of disability rises to the point where the major and 
minor side are rated differently.

Following a complete review of the claims folder, the Board 
finds that the criteria for a rating of 30 percent for a left 
(major) shoulder disorder under DC 5201, pertaining to 
limitation of motion of the arm, are met.  This rating is 
based upon actual and functional limitation of the veteran's 
left shoulder.  As noted above, it is well established by the 
record that the veteran is left-hand dominant.  Moreover, the 
record does not present actual, full range of motion in the 
left shoulder.  In addition, in February 1999 the VA examiner 
specifically described painful motion with all movements of 
the left shoulder joint.  Applying the regulatory provisions 
regarding additional functional loss due to pain and weakness 
as outlined in 38 C.F.R. §§ 4.40 and 4.45, and with 
consideration of 38 C.F.R. § 4.7, the Board finds that the 
veteran's left shoulder range of motion is effectively 
limited to midway between the side and shoulder level, and no 
more, so as to warrant the next higher rating of 30 percent 
under DC 5201.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. 
App. at 205-57 (1995).  Accordingly, the assignment of a 30 
percent rating for a major arm under DC 5201 is warranted.

The Board finds that the rating criteria of DC 5003 are 
inapplicable.  DC 5003 directs the use of DC 5201, since the 
medical evidence of record demonstrates both osteoarthritis 
and compensable limitation of motion of the shoulder joints.  
See 38 C.F.R. § 4.71a, DC 5003.  A rating under ankylosis of 
the scapulohumeral articulation would not be appropriate, as 
the evidence of record does not reveal this finding.  DC 
5200.  As for DC 5202, a higher rating would be available if 
the veteran demonstrated a fibrous union of the humerus, 
nonunion of the humerus, or loss of the head of the humerus.  
However, these findings are not indicated by the evidence of 
record.  Absent evidence of instability, a rating separate 
from that based on limitation of motion may not be assigned. 

The Board finds that in this case the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected left 
shoulder disorder has resulted in frequent hospitalizations 
or caused marked interference in his employment beyond that 
accounted for by the assigned rating.  Moreover, as noted 
above, the veteran has had a TDIU rating in effect since June 
2000.  The Board is therefore not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

D.  Increased rating for left ankle disorder

Disability of the ankle is rated under the criteria of 
Diagnostic Codes 5270 through 5274.  The RO has evaluated the 
veteran's left ankle disability pursuant to DC 5271 (limited 
motion of the ankle), under which a 10 percent disability 
rating is assigned when there is moderate loss of motion.  A 
20 percent rating is warranted for marked limitation of the 
ankle, and that is the maximum evaluation under this code 
section.

The veteran's left ankle disability could also be evaluated 
under DC 5270 (for ankylosis of the ankle).  A 20 percent 
rating is warranted for ankylosis of the ankle in plantar 
flexion less than 30 degrees.  A 30 percent disability rating 
is assigned when ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees.  
Ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
an abduction, adduction, inversion, or eversion deformity 
warrants a 40 percent evaluation. 

Under the criteria of Diagnostic Code 5272, ankylosis of the 
subastragalar or tarsal joint, in good weight-bearing 
position, warrants a 10 percent rating, and, in poor weight-
bearing position, warrants a 20 percent rating.

Under the criteria of DC 5273, malunion of the os calcis or 
astragalus with moderate deformity warrants a 10 percent 
rating, and marked deformity warrants a 20 percent rating.

Under the criteria of Diagnostic Code 5274, astragalectomy 
(removal of the astragalus or talus, Dorland's Illustrated 
Medical Dictionary, 152 (28th ed. 1994)) warrants a 20 
percent rating.

Normal range of motion of the ankle in plantar flexion is 
from 0 to 45 degrees, and in dorsiflexion is from 0 to 20 
degrees.  See 38 C.F.R. § 4.71, Plate II.

A review of the medical evidence does not demonstrate that 
the veteran's service-connected left ankle is productive of 
moderate limitation of motion.  See 38 C.F.R. §§ 4.71, 4.71a, 
Plate II and DC 5271.  In fact, when examined by VA in 
February 1999, full range of motion of the left ankle was 
demonstrated.  There was no swelling or deformity present.  
It was noted at that time that the veteran walked with a limp 
but without any ambulation aid.  


In light of his full range of left ankle motion on orthopedic 
examination in February 1999, it is not shown that the 
veteran experienced any significant functional loss due to 
pain such as to warrant a rating in excess of 10 percent.  
Even if limiting pain were factored into the diagnostic codes 
for evaluating ankle disability (DCs 5270, 5273, 5274), 
compensable evaluations would not result under these codes 
because is no evidence of ankylosis, malunion, or 
astragalectomy.

The precedent decision in DeLuca contemplates a scenario in 
which functional loss due to pain on flare-up, instability, 
weakened movement, excess fatigability, or incoordination is 
to be expressed, if feasible, in terms of additional loss of 
range of motion.  As emphasized herein, a full range of left 
ankle motion reflects a disability picture in which any 
additional loss of range of motion that could be attributable 
to the DeLuca factors would be inadequate to show moderate 
limitation of motion under DC 5271 or under DCs 5270 and 
5273-5274.

Accordingly, the Board is of the opinion that the current 10 
percent evaluation, under DC 5271 accurately reflects the 
actual degree of functional impairment demonstrated in this 
case under the ordinary conditions of life.  38 C.F.R. §§ 
4.10, 4.40.  It follows that a basis for a rating in excess 
of 10 percent for service-connected left ankle disability is 
not warranted.  

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected left 
ankle has resulted in frequent hospitalizations or caused 
marked interference in his employment beyond that accounted 
for by the assigned rating.  And, as noted above, he has a 
service-connected unemployability rating in effect.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for residuals, abscess of 
the liver, is denied.

Entitlement to a rating in excess of 20 percent for arthritis 
of the lumbar spine is denied.  

Subject to the provisions governing the award of monetary 
benefits, a 30 percent rating for left shoulder disorder 
(major) is granted.

Entitlement to a rating in excess of 10 percent for a left 
ankle disorder is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

